DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's filing of Terminal Disclaimer filed on 11/24/2021 with respect to Double Patenting rejection of claims 1-20 has been considered and the rejection has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 102 in regards to claims 1, 8 and 15 have been considered but are moot due to new grounds of rejection necessitated by amendments. See detailed rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mengibar et al. (US 8,700,396).

Claims 1, 8 and 15,
Mengibar teaches a method comprising: transmitting, via a computing device and based on a request from a speech processing system, data associated with an utterance ([Figs. 1-2] [col. 14 lines 10-38] a client computing device 208 that can interact with the prompt generation computer system 202 (e.g., to request speech prompts) and/or with the content server system 204 (e.g., to request content); the prompt generation computer system 202 includes a speech analyzer 226 that is programmed to analyze a speech sample for an user of the client computing device 208 to determine characteristics of the user's voice, such as tone, pitch, vocal tract length, and/or accent); and 
transmitting, via the computing device and based on the request from the speech processing system, recorded speech associated with but separate from the utterance, wherein the data and the recorded speech are saved in a local database to the speech processing system and used for generating speech based on the data and the recorded speech ([Figs. 1-2] [col. 14 lines 25-38] the prompt generation computer system 202 can generate speech prompts based on such characteristic information for a user's voice AND existing speech data in a repository of previously recorded speech data 223; the repository of previously recorded speech data 223 can be similar to the recorded speech training data 112 discussed above with regard to FIG. 1; the user’s voice characteristic and repository of previously recorded speech data 223 can be stored on the client computing device 208).

Claims 2, 9 and 16,
Mengibar et al. further teaches the method of claim 1, wherein the speech processing system further analyzes the utterance to identify a demographic of a user and a prosody of the utterance ([Figs. 1-2] [col. 14 lines 25-38] to determine characteristics of the user's voice, such as tone, pitch, vocal tract length, and/or accent).

Claims 3, 10 and 17,
Mengibar further teaches the method of claim 1, wherein the recorded speech is transmitted from a first database and the data associated with a demographic of a user is transmitted from a second database ([Figs. 1-2] plurality of databases).

Claims 4, 11 and 18,
Mengibar further teaches the method of claim 2, wherein the prosody of the utterance comprises at least one of: an accent, a pitch, a rate, or an energy of the utterance ([Figs. 1-2] [col. 14 lines 25-38] to determine characteristics of the user's voice, such as tone, pitch, vocal tract length, and/or accent).

Claims 5, 12 and 19,
Mengibar further teaches the method of claim 2, wherein the demographic of the user comprises at least one of: an age, a gender, an ethnicity, an education level, or an economic status ([co. 10 lines 15-16] age, gender).

Claims 6, 13 and 20,
Mengibar further teaches the method of claim 2, wherein the demographic of the user comprises a geographic location ([col. 14 line 7] geographic region).

Claims 7 and 14,
Mengibar further teaches the method of claim 1, wherein the data that is transmitted is retrieved from one of: a blog, a social media website, or a book ([col. 9 lines 23-43] social network content corpus includes comments, posts, etc.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656